DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claims 1-4 and 4-17 under 35 USC § 103 over KYUNG (KR 2016 0001071 A), in view of CHEN (US 2003/0146532 A1) and FARNSWORTH (US 8,377,241 B2)
(at par. 7-22 of the 09/03/2020 Office action), is withdrawn in light of applicant’s 01/04/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 18-19 and 21-24 under 35 USC § 103 over KYUNG, in view of CHEN and FARNSWORTH, and further in view of ZHAO (US 6,838,528 B2) and FRANKLIN (US 9,439,416 B2) (at par. 23-29 of the 09/03/2020 Office action), is withdrawn in light of applicant’s 01/04/2021 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Election/Restrictions
Claims 1-2 and 4-24 are allowable per the examiner's amendment to the record, which appears below.  Pursuant to MPEP § 821.04(a) and 806.04(h), the election of species requirement as set forth at pp. 4-5 in the communication dated June 17, 2019 is hereby withdrawn.  The restriction between Groups I, II, and III in the communication dated June 17, 2019 is maintained.  In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the species election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER'S AMENDMENT
Claims 1-2 and 4-24 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with CHAD RINK (Reg. No. 58,258) on January 29, 2020.
The claims are amended as follows:

1.  (Currently Amended)  A method for manufacturing a non-fibrous porous film, comprising:
preparing a polymer mixture solution, wherein the polymer mixture solution comprises:
polycaprolactone (PCL); and
at least one hydrophobic polymer, which is selected from a group consisting of poly lactic acid (PLA), poly(lactic-co-glycolic acid (PLGA), poly(glycolic acid) (PGA), polyhydroxybutyrate (PHB), polydioxanone (PDS), poly(propylene fumarate) (PPF), polyanhydrides, polyacetals, poly(ortho esters), poly carbonates, polyurethanes, polyphosphazenes and polyphosphoester, wherein the molecular weight of the at least one hydrophobic polymer is about 10K- 800K;
adding solid particles as a dispersing agent to the polymer mixture solution and mixing the solid particles with the polymer mixture solution, wherein the amount of solid particles added is enough to convert the polymer mixture solution into a solid mixture, wherein the particle size of the solid particles is about 50-250 μm;
drying the solid mixture to form a film; and
washing the film with a washing fluid to remove the solid particles from the film to form a porous film,
wherein the weight ratio of the polycaprolactone to the at least one hydrophobic polymer is about 1:0.1 to 1:10[[-10]], and wherein the weight ratio of the polycaprolactone and the at least one hydrophobic polymer to solid particles is about 1:0.01 to 1:250[[-250]], and
wherein the real density of the porous film is 1.5-5.0 x10-3 g/cm2.
[...]
14. (Currently Amended) The method for manufacturing a porous film as claimed in claim 13,
wherein the molecular weight of the poly(lactic-co-glycolic acid) is about 10K-240K, and the
particle size of the sodium chloride particles is about 50-250 μm.

16.  (Currently Amended)  The method for manufacturing a porous film as claimed in claim 15, wherein the weight ratio of the polycaprolactone to the poly(lactic-co-glycolic acid) is about 1:0.1 to 1:10[[-10]], and the weight ratio of the polycaprolactone and the poly(lactic-co-glycolic acid) to the sodium chloride particles is about 1:0.01 to 1:200[[-200]].
[...]
18.  (Currently Amended)  The method for manufacturing a porous film as claimed in claim 1, wherein the polymer mixture solution further comprises at least one hydrophobic drug, wherein the weight ratio of the polycaprolactone, the at least one hydrophobic polymer and the at least one hydrophobic drug to solid particles is about 1:0.5 to 1:10[[-10]].
19.  (Original) The method for manufacturing a porous film as claimed in claim 18, wherein the weight ratio of the polycaprolactone to the at least one hydrophobic drug is about 1:0.05 to 1:5[[-5]].
[...]
25.  (Cancelled)
26.  (Cancelled)
27.  (Cancelled)
28.  (Cancelled)
29.  (Cancelled)
30.  (Cancelled)
31.  (Cancelled)
32.  (Cancelled)
33.  (Cancelled)
34.  (Cancelled)
35.  (Cancelled)
36.  (Cancelled)
37.  (Cancelled)
38.  (Cancelled)
39.  (Cancelled)
40.  (Cancelled)
41.  (Cancelled)
42.  (Cancelled)
43.  (Cancelled)
44.  (Cancelled)
45.  (Cancelled)
46.  (Cancelled)
47.  (Cancelled)
48.  (Cancelled)
49.  (Cancelled)
50.  (Cancelled)
51.  (Cancelled)


Examiner's Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is KYUNG (KR 2016 0001071 A, Publ. Jan. 06, 2016; as evidenced by English Language Translation of KR 2016 0001071; on 12/27/2017 IDS as KR 10-1617434-B1; hereinafter, “Kyung”; of record).  Kyung is directed to “a multi-layered cartilage scaffold manufacturing method using a high functional biodegradable biopolymer.”  Kyung, p. 1, par. 3.  In this regard, Kyung teaches the manufacture of a polycaprolactone cartilage support (Kyung, p. 9, par. 4 to p. 10, par. 5), whereby it is noted:
“Biodegradable biopolymers used in the preparation of the support dissolve and disperse polycaprolactone (PCL, 0.5 g, 1 g, 2 g) uniformly in dichloromethane (10 ml)” (Kyung, p. 9, par. 4) meets the instant requirements for:
“polycaprolactone (PCL)” of claims 1 and 16,
“dichloromethane” of claim 8,
a “solvent” of claims 7-8, and
the active step requirements of claims 1 and 7 for:
“preparing a polymer mixture solution, wherein the polymer mixture solution comprises: polycaprolactone (PCL); and at least one hydrophobic polymer” (claim 1), and
“dissolving the polycaprolactone and the at least one hydrophobic polymer in a solvent to form the polymer mixture solution” (claim 7)
but for “at least one hydrophobic polymer” of claim 1;
“NaCl (1 g, 2.5 g, 5 g, powder), which is a pore- forming agent, was added and dispersed uniformly in the solution polymer” (Kyung, p. 9, par. 4), wherein “the support of the present invention has a pore size of 100 to 500μ m” (Kyung, p. 9, par. 1) from “spherical sodium chloride having a particle size of 100 µ m or less” (Kyung, p. 7, par. 7, cont. on p. 8), meets the instant requirements for:
“sodium chloride particles” of claims 10, 13 and 16,
“solid particles” of claims 1, 9-10 and 13, 
“the particle size of the sodium chloride particle is about 50-250 μm” of claim 14, and 
the active step requirements of claim 1 for “adding solid particles as a dispersing agent to the polymer mixture solution and mixing the solid particles with the polymer mixture solution, wherein the amount of solid particles added is enough to convert the polymer mixture solution into a solid mixture, wherein the particle size of the solid particles is about 50-250 μm” (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges);
“The mixture was injected into a mold and dried at room temperature and low temperature ( 4 ° C ~ - 20 ° C), washed with tertiary distilled water, and then dried in a 37 ° C dry oven to obtain a multi- layered support product” (Kyung, p. 9, par. 4) meets the instant requirements for:
“water” of claim 17,
“washing fluid” of claims 1 and 17, and
the active step requirements of claim 1 for:
“drying the solid mixture to form a film,” and
“washing the film with a washing fluid to remove the solid particles from the film to form a porous film.” 
However, Kyung DOES NOT TEACH “real density” in order to meet the requirement of claim 1 for “wherein the real density of the porous film is 1.5-5.0 x10-3 g/cm2.”  In this regard, par. [0034] of the instant published application, US 2018/0185541 A1 notes “the method of the present disclosure lets a formed film have a real density that is substantially lower than its theoretical density, and can obtain a film which is of low density, is light and thin, and can be attached evenly,” WHEREAS the discussion at par. 14-15 of the 09/03/2020 Office action pertains to a theoretical density based on conventional implantable materials.  Thus, the instant claims are distinguishable from the closest prior art.


Conclusion
Claims 1-2 and 4-24 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611